Title: To Benjamin Franklin from William Hodgson, 4 September 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 4 Septemr. 1781
I duly recd yours of the 8th August, I forgot in my foregoing to inform you that Mr Trumbull had been discharged, indeed I concluded you must have known it from himself as he has left this Country— he repaid me the £10. 10 I let him have.
Immediately on receipt of yours I made it my business to find out Mess. Gouverneur & Curson, I went to new Prison to which place Mr. Gouverneur was committed but was refused to be admitted as they informed me no person cou’d see him but by an order from Mr Knox, Secretary to Lord G. Germaine, on this I wrote a Letter to Mr Knox of which, as well as his Answer, I shall inclose you a Copy, Having understood that Mr Curson was only in Custody of a Messenger I endeavour’d to see him & met with no Difficulty. I communicated to him the directions you had given me for supplying them with Money for their Subsistence, he thanks you for your Attention but at present they are in no want of Money. By their means I was informed of Mr Witherspoon who is discharged [from] his confinement he proposes soon to leave this Country, but says he shall have occasion to make use of the Credit you have given him & I expect he will call upon me in the course of the day when I shall inform you what he takes— He has taken £15. 15— Last post I recd from Mr Grand £200 which is to your Credit. I had husbanded the former remittance by allowing the prisoners only 6d. per week. I have now increased it to 1s.— I shall be very happy at any measure taking place that will bring about an Exchange of Prisoners— some of the poor Fellows have been upwards of 3 Years in Confinement—
I am very sorry that as yet, there seems no prospect of Peace & Settlement it is most melancholy to a reflecting Mind to see the Havock & Destruction occasioned by this mad War. I am on all Occasions Dr sir your most obedt servant
William Hodgson

P.S. Your Letters have as yet none of them miscarried but as there is another person of my Name, it will be safer if you order my address of Coleman St to be inserted—

 
Addressed: Dr. Franklin / a / Passy
Endorsed: answd / answer’d
